                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                           BUTTE DIVISION

JAMES WILLIAM WALKER,

                     Petitioner,                 CV 18-28-BU-BMM-KLD
vs.

PAT MCTIGHE; ATTORNEY                         ORDER ADOPTING MAGISTRATE
GENERAL OF THE STATE OF                          JUDGE’S FINDINGS AND
MONTANA,                                          RECOMMENDATIONS
                     Respondents.


      Petitioner James William Walker (“Walker”) filed an application for a writ

of habeas corpus under 28 U.S.C. § 2254. (Doc. 1.) Walker subsequently filed an

amended petition with exhibits. (Docs. 8, 8-1 to 8-3.) United States Magistrate

Judge Kathleen L. DeSoto issued Findings and Recommendations on November

12, 2019. (Doc. 19.) Judge DeSoto recommends that the Court dismiss with

prejudice Walker’s amended petition. (Doc. 19 at 18.) Walker filed an objection to

Judge DeSoto’s Findings and Recommendations on December 19, 2019. (Doc. 24.)

      The Court reviews de novo those Findings and Recommendations to which a

party timely objected. 28 U.S.C. § 636(b)(1). The Court reviews for clear error the

portions of the Findings and Recommendations to which the party did not

specifically object. McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc.,

656 F.2d 1309, 1313 (9th Cir. 1981). Where a party’s objections constitute

                                         1
perfunctory responses argued in an attempt to engage the district court in a

reargument of the same arguments set forth in the original response, however, the

Court will review the applicable portions of the Findings and recommendations for

clear error. Rosling v. Kirkegard, 2014 WL 693315 *3 (D. Mont. Feb. 21, 2014)

(internal citations omitted).

      A federal court generally considers a state prisoner’s request for habeas

corpus relief only after the prisoner exhausts all available state law remedies. 28

U.S.C. § 2254(b)(1). When a state prisoner fails to exhaust all available state law

remedies, his federal habeas claim is procedurally defaulted. Cooper v. Neven, 641

F.3d 322, 327-28 (9th Cir. 2011). Courts will excuse the procedural default if the

petitioner “can demonstrate cause for the default and actual prejudice as a result of

the alleged violation of federal law, or demonstrate that failure to consider the

claims will result in a fundamental miscarriage of justice.” Coleman v. Thompson,

501 U.S. 722, 750 (1991). Judge DeSoto concluded that Walker did not

demonstrate cause and actual prejudice or that failing to consider the claims would

result in a fundamental miscarriage of justice, and recommended that the Court

dismiss with prejudice Walker’s Amended Petition. (Doc. 19 at 17-18.)

      Walker specifically objects to Judge DeSoto’s findings that: (1) Walker

could have effectively filed an appeal in state court, as evidenced by a document

Walker filed in state district court in October 2017, a letter Walker wrote and sent

                                          2
to Victor Bunitsky (one of Walker’s prior attorneys) in November 2017, and a

letter Walker sent to the Ninth Circuit Court of Appeals (Doc. 19 at 10-11);

(2) Walker’s physical health and prison housing status in 2017 did not interfere

with Walker’s ability to file claims in state court (Doc. 19 at 11); and (3) Walker

could have advanced his theory that Gregory allegedly tampered with and altered

the trial transcript in state court (Doc. 19 at 12). (Doc. 24 at 39-40, 43.) Walker

also objects to Judge DeSoto’s statement that, “[t]he purported transcript

alterations are based upon nothing more than Walker’s speculation and conclusory

beliefs.” (Doc. 24 at 44 (quoting Doc. 19 at 16).) Walker further objects to Judge

DeSoto’s evaluation of the evidence concerning Walker’s actual innocence. (Doc.

24 at 44 (citing Doc. 19 at 16).)

      The Court reviewed carefully Walker’s Amended Petition and exhibits,

Judge DeSoto’s Findings and Recommendations, and Walker’s objections.

Walker’s objections constitute an attempt to engage the Court in reargument of the

same arguments he previously made. The Court reviewed Judge DeSoto’s Findings

and Recommendations (Doc. 19), therefore, for clear error. See Rosling, 2014 WL

693315, at *3. The Court finds no error.

      Walker made two additional requests in his objections. First, Walker moves

the Court for additional time to follow-up with and gather information from

Flanagan and Dr. Coil. (Doc. 24 at 43.) Walker’s request emphasizes his

                                           3
disagreement with Judge DeSoto’s Findings and Recommendations, but Walker

has not demonstrated to the Court that the information he seeks from Flanagan and

Dr. Coil would support his objections. The Court denies Walker’s request for

additional time to follow-up with and gather information from Flanagan and Dr.

Coil.

        Walker also asks the Court to allow him to confidentially divulge his

confidential informant’s personal information to protect his informant from harm

and possible retaliation. (Doc. 24 at 43.) The Court is not able to discern how

Walker’s confidential informant would help Walker cure the procedural

deficiencies in his case, and Walker has not otherwise advanced a convincing legal

argument that his informant’s identity must be kept confidential. The Court denies

Walker’s request to confidentially divulge his confidential informant’s personal

information.

        IT IS ORDERED that Judge DeSoto’s Findings and Recommendations

(Doc. 19) are ADOPTED IN FULL.

        IT IS FURTHER ORDERED that Walker’s Amended Petition (Doc. 8) is

DISMISSED WITH PREJUDICE.

        The Clerk of Court is directed to enter judgment in favor of Respondents and

against Petitioner.




                                          4
      A certificate of appealability is DENIED. The Clerk of Court shall

immediately process the appeal if Walker files a Notice of Appeal.

      DATED this 22nd day of January, 2020.




                                        5
